     Case 2:18-cv-00900-WBS-EFB Document 163 Filed 07/10/20 Page 1 of 2

 1   Bret A. Stone       SBN 190161 BStone@PaladinLaw.com
     Brian R. Paget      SBN 168694 BPaget@PaladinLaw.com
 2   Melanie A. Mariotti SBN 309000 MMariotti@PaladinLaw.com
     PALADIN LAW GROUP® LLP
 3   220 W. Gutierrez Street
     Santa Barbara, CA 93101
 4   Telephone:     (805) 898-9700
     Facsimile:     (805) 852-2495
 5
     Special Assistant City Attorneys
 6   for the City of West Sacramento
 7   Counsel for Plaintiffs City of West Sacramento,
     California, and People of the State of California
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   CITY OF WEST SACRAMENTO,                             Case No. 2:18-cv-00900-WBS-EFB
     CALIFORNIA; and PEOPLE OF THE
13   STATE OF CALIFORNIA,                                 ORDER GRANTING PLAINTIFFS’
                                                          APPLICATION FOR LEAVE TO FILE A
14                      Plaintiffs,                       SURREPLY TO DEFENDANTS’ REPLY
                                                          FOR THE MOTION TO STAY
15                          v.
                                                          Hearing:
16   R AND L BUSINESS MANAGEMENT, a                       July 13, 2020
     California corporation, f/k/a STOCKTON               1:30pm
17   PLATING, INC., d/b/a CAPITOL                         Courtroom 5
     PLATING, INC., a/k/a CAPITOL PLATING,
18   a/k/a CAPITAL PLATING; CAPITOL                       Judge William B. Shubb
     PLATING, INC., a dissolved California
19   corporation; et al.,                                 Action filed: April 12, 2018
                                                          Trial date: March 9, 2021
20                      Defendants.
21

22

23

24

25

26
27

28
                                                    -1-                          Case No. 2:18-cv-00900-WBS-EFB

      [PROPOSED] ORDER GRANTING PLAINTIFFS’ APPLICATION FOR LEAVE TO FILE A SURREPLY
     Case 2:18-cv-00900-WBS-EFB Document 163 Filed 07/10/20 Page 2 of 2

 1          Having reviewed the application of Plaintiffs, the City of West Sacramento and the People
 2   of the State of California for leave to file a Surreply in response to Defendants’ Reply for the
 3   Motion to Stay, and good cause appearing, the Court GRANTS said application, gives leave for
 4   the filing of the surreply, and instructs the Clerk to file the Surreply attached to the application as
 5   Exhibit A.
 6
     Dated: July 10, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     -2-                           Case No. 2:18-cv-00900-WBS-EFB

      [PROPOSED] ORDER GRANTING PLAINTIFFS’ APPLICATION FOR LEAVE TO FILE A SURREPLY
